Exhibit 99 J. P. MORGAN CHASE & CO. and MORGAN GUARANTY TRUST COMPANY OF NEW YORK As of December 31, 2000, Morgan Guaranty Trust Company of New York ("Morgan Guaranty") was a wholly owned bank subsidiary of J.P. Morgan Chase & Co., a Delaware corporation whose principal office is located in New York, New York. Morgan Guaranty was a commercial bank offering a wide range of banking services to its customers both domestically and internationally. Its business was subject to examination and regulation by Federal and New York State banking authorities. On November 10, 2001, J. P. Morgan & Co. merged with The Chase Manhattan Bank. Upon consummation of the merger, The Chase Manhattan Bank changed its name to JP Morgan Chase & Co. The following table sets forth certain summarized financial information of J.P. Morgan Chase & Co. and for Morgan Guaranty as of the dates and for the periods indicated. The information presented for the years ended December 31, 2012, 2011, 2010, 2009, and 2008 in accordance with generally accepted accounting principles. Five-year summary of consolidated financial highlights As of or for the year ended December 31, (unaudited) (in millions, except per share, ratio and headcount data) 2008(b) Selected income statement data Total net revenue $ Total noninterest expense Pre-provision profit Provision for credit losses Provision for credit losses - accounting conformity(a) — Income before income tax expense/(benefit) and extraordinary gain Income tax expense/(benefit) ) Income before extraordinary gain Extraordinary gain(b) — — — 76 Net income $ Per common share data Basic earnings Income before extraordinary gain $ Net income Diluted earnings(c) Income before extraordinary gain $ Net income Cash dividends declared per share Book value per share Tangible book value per share(d) Common shares outstanding Average: Basic Diluted Common shares at period-end Share price(e) High $ Low Close Market capitalization Selected ratios Return on common equity (“ROE”)(c) Income before extraordinary gain 11 % 11 % 10 % 6 % 2 % Net income 11 11 10 6 4 Return on tangible common equity (“ROTCE”)(c)(d) Income before extraordinary gain 15 15 15 10 4 Net income 15 15 15 10 6 Return on assets (“ROA”) Income before extraordinary gain Net income Return on risk-weighted assets(f) Income before extraordinary gain Net income Overhead ratio 67 65 60 52 65 Deposits-to-loans ratio Tier 1 capital ratio(g) Total capital ratio Tier 1 leverage ratio Tier 1 common capital ratio(h) Selected balance sheet data (period-end)(g) Trading assets $ Securities Loans Total assets Deposits Long-term debt Common stockholders’ equity Total stockholders’ equity Headcount Credit quality metrics Allowance for credit losses $ Allowance for loan losses to total retained loans % Allowance for loan losses to retained loans excluding purchased credit-impaired loans(i) Nonperforming assets $ Net charge-offs Net charge-off rate % (a) Results for 2008 included a conforming loan loss provision related to the acquisition of Washington Mutual Bank’s (“Washington Mutual”) banking operations. (b) On September25, 2008, JPMorgan Chase acquired the banking operations of Washington Mutual. The acquisition resulted in negative goodwill, and accordingly, the Firm recorded an extraordinary gain. A preliminary gain of $1.9billion was recognized at December31, 2008. The final total extraordinary gain that resulted from the Washington Mutual transaction was $2.0billion. (c) The calculation of 2009 earnings per share (“EPS”) and net income applicable to common equity includes a one-time, noncash reduction of $1.1 billion, or $0.27 per share, resulting from repayment of U.S. Troubled Asset Relief Program (“TARP”) preferred capital in the second quarter of 2009. Excluding this reduction, the adjusted ROE and ROTCE were 7% and 11%, respectively, for 2009. The Firm views the adjusted ROE and ROTCE, both non-GAAP financial measures, as meaningful because they enable the comparability to prior periods. (d) Tangible book value per share and ROTCE are non-GAAP financial measures. Tangible book value per share represents the Firm’s tangible common equity divided by period-end common shares. ROTCE measures the Firm’s annualized earnings as a percentage of tangible common equity. For further discussion of these measures, see Explanation and Reconciliation of the Firm’s Use of Non-GAAP Financial Measures on pages 76–77 of this Annual Report. (e) Share prices shown for JPMorgan Chase’s common stock are from the New York Stock Exchange. JPMorgan Chase’s common stock is also listed and traded on the London Stock Exchange and the Tokyo Stock Exchange. (f) Return on Basel I risk-weighted assets is the annualized earnings of the Firm divided by its average risk-weighted assets. (g) Effective January1, 2010, the Firm adopted accounting guidance that amended the accounting for the transfer of financial assets and the consolidation of variable interest entities (“VIEs”). Upon adoption of the guidance, the Firm consolidated its Firm-sponsored credit card securitization trusts, Firm-administered multi-seller conduits and certain other consumer loan securitization entities, primarily mortgage-related, adding $87.7billion and $92.2billion of assets and liabilities, respectively, and decreasing stockholders’ equity and the Tier 1 capital ratio by $4.5billion and 34 basis points, respectively. The reduction to stockholders’ equity was driven by the establishment of an allowance for loan losses of $7.5 billion (pretax)primarily related to receivables held in credit card securitization trusts that were consolidated at the adoption date. (h) Basel I Tier 1 common capital ratio (“Tier 1 common ratio”) is Tier 1 common capital (“Tier 1 common”) divided by risk-weighted assets. The Firm uses Tier 1 common capital along with the other capital measures to assess and monitor its capital position. For further discussion of the Tier 1 common capital ratio, see Regulatory capital on pages 117–120 of this Annual Report. (i) Excludes the impact of residential real estate purchased credit-impaired (“PCI”) loans. For further discussion, see Allowance for credit losses on pages 159–162 of this Annual Report. JPMorgan Chase & Co./2012 Annual Report
